        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 1 of 38



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
GIFFORDS,                                 )
                                          )
       Plaintiff,                         )      Civ. No. 19-1192 (EGS)
                                          )
               v.                         )
                                          )
FEDERAL ELECTION COMMISSION,              )      REPLY AND OPPOSITION
                                          )
       Defendant.                         )
                                          )


 FEDERAL ELECTION COMMISSION’S REPLY IN SUPPORT OF ITS MOTION TO
    DISMISS, OR IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT AND
  OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT




Lisa J. Stevenson (D.C. Bar No. 457628)   Harry J. Summers
Acting General Counsel                    Assistant General Counsel
lstevenson@fec.gov                        hsummers@fec.gov

Kevin Deeley                              /s/ Seth Nesin
Associate General Counsel                 Seth Nesin
kdeeley@fec.gov                           Attorney
                                          snesin@fec.gov

January 10, 2020                          FEDERAL ELECTION COMMISSION
                                          1050 First Street NE
                                          Washington, DC 20463
                                          (202) 694-1650
            Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 2 of 38



                                                  TABLE OF CONTENTS

                                                                                                                               Page

BACKGROUND .......................................................................................................................2

ARGUMENT ...........................................................................................................................12

I.        THIS CASE SHOULD BE DISMISSED UNDER RULE 12(b)(6) OR,
          IN THE ALTERNATIVE, SUMMARY JUDGMENT SHOULD BE
          GRANTED TO THE COMMISSION, BECAUSE THE AGENCY’S
          ACTIONS SINCE THE COMPLAINTS WERE FILED HAVE BEEN
          REASONABLE ...........................................................................................................12

          A.         Legal Standards Under Federal Rules 12(b)(6) and 56 ...................................12

          B.         Plaintiff Has Failed to State a Claim for Unlawful Delay and Undisputed
                     Material Facts Show the Commission Has Acted Reasonably ........................13


                     1.         The FEC Has Handled These Administrative Matters in a
                                Reasonable Time Frame to Date, and Speculation About
                                How the Matters May Proceed in the Future Is Not a
                                Proper Part of the Judicial Analysis ....................................................14

                     2.         The FEC Is Entitled to Deference in How It Prioritizes
                                Competing Matters, and the Agency’s Workload Has
                                Been Historically Heavy During the Relevant Period .........................19

                     3.         The Matters at Issue Are Legally and Factually Complex ..................22

                     4.         Human Health and Welfare Are Not Directly at Stake Here ..............24

          C.         A Remand Is Not Warranted Because Compliance Would Likely
                     Not Be Possible and Would Lead to Results that Are Inconsistent
                     With the Statutory Scheme ..............................................................................24

                     1.         A Remand Should Not Be Ordered Where the Agency
                                Has No Possibility of Compliance Absent Congressional
                                Intervention ..........................................................................................24

                     2.         No Private Right of Action Should Be Granted at This
                                Time Because There Will Have Been No Commission or
                                Judicial Determination as to the Merits of Plaintiff’s Claims
                                About the Respondents’ Activities ......................................................25

                                                                     ii
       Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 3 of 38




                3.         FECA Contemplates Participation by the FEC in Enforcement
                           Determinations and Developing Applicable Law ...............................26

                4.         The Administrative Respondents Have an Interest in Maintaining
                           the Ordinary Procedures That Congress Created to Promote
                           Fairness and Ensure Confidentiality ....................................................28

II.   CONCLUSION ............................................................................................................30




                                                              iii
            Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 4 of 38



                                             TABLE OF AUTHORITIES
                                                                                                                            Page(s)

Cases

American Hosp. Ass’n v. Price, 867 F.3d 160 (D.C. Cir. 2017) ............................................. 24, 25

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................................................... 12

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ......................................................................... 12

Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ............................................................................. 12

Citizens for Percy ’84 v. FEC, 1984 WL 6601 (D.D.C. Nov. 19, 1984) ................................ 21, 23

Citizens for Responsibility & Ethics in Wash. v. FEC,
 892 F.3d 434 (D.C. Cir. 2018) ................................................................................................... 23

Citizens for Responsibility & Ethics in Wash. v. FEC,
 299 F. Supp. 3d 83 (D.D.C. 2018) ............................................................................................. 25

Common Cause, et al. v. FEC, 489 F. Supp. 738 (D.D.C. 1980) ..................................... 12, 13, 22

Democratic Senatorial Campaign Comm. v. FEC, 1996 WL 34301203
 (D.D.C. Apr. 17, 1996) ........................................................................................................ 19, 21

Diamond v. Atwood, 43 F.3d 1538 (D.C. Cir. 1995) .................................................................... 12

FEC v. Rose, 806 F.2d 1081 (D.C. Cir. 1986) .................................................................. 15, 19, 21

In re Barr Labs., Inc., 930 F.2d 72 (D.C. Cir. 1991) .................................................................... 20

Level the Playing Field v. FEC, 381 F. Supp. 3d 78 (D.D.C. 2019) ....................................... 25-26

Loving v. Dept. of Defense, 550 F.3d 32, 38 (D.C. Cir. 2008) ..................................................... 21

Nat. Res. Def. Council, Inc. v. Train, 510 F.2d 692 (D.C. Cir. 1974) .......................................... 25

Nat’l. Right to Work Comm. v. FEC, No. 84-2955, slip op. (Oct. 31, 1984) ................................ 22

Perot v. FEC, 97 F.3d 553 (D.C. Cir. 1996) ................................................................................. 28

Sierra Club v. Jackson, 648 F.3d.848 (D.C. Cir. 2011)................................................................ 12

Telecom. Research & Action Ctr. v. FCC, 750 F.2d 70
  (D.C. Cir. 1984) ................................................................................................................... 13, 14


                                                                     iv
            Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 5 of 38



Statutes and Regulations

52 U.S.C. § 30106(a)(1)................................................................................................................ 28

52 U.S.C. § 30109(a)(1)................................................................................................................ 29

52 U.S.C. § 30109(a)(2)................................................................................................................ 29

52 U.S.C. § 30109(a)(3)................................................................................................................ 29

52 U.S.C. § 30109(a)(4)(A)(i) ...................................................................................................... 29

52 U.S.C. § 30109(a)(4)(B)(i)....................................................................................................... 29

52 U.S.C. § 30109(a)(4)(C) .......................................................................................................... 18

52 U.S.C. § 30109(a)(6)(A) .......................................................................................................... 29

52 U.S.C. § 30109(a)(8)................................................................................................ 2, 12, 25, 28

52 U.S.C. § 30109(a)(8)(C) .................................................................................................... 25, 26

52 U.S.C. § 30109(a)(12).............................................................................................................. 29

52 U.S.C. § 30109(d) .................................................................................................................... 18

29 C.F.R. § 1601.28 ...................................................................................................................... 27


Miscellaneous

Fed. R. Civ. P 12(b)(6).................................................................................................................. 12

Fed. R. Civ. P. 56(c) ..................................................................................................................... 12




                                                                      v
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 6 of 38



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
GIFFORDS,                                       )
                                                )
       Plaintiff,                               )      Civ. No. 19-1192 (EGS)
                                                )
               v.                               )
                                                )
FEDERAL ELECTION COMMISSION,                    )      INDEX OF EXHIBITS
                                                )
       Defendant.                               )
                                                )


  INDEX OF EXHIBITS ACCOMPANYING FEDERAL ELECTION COMMISSION’S
  REPLY IN SUPPORT OF ITS MOTION TO DISMISS, OR IN THE ALTERNATIVE,
    FOR SUMMARY JUDGMENT AND OPPOSITION TO PLAINTIFF’S CROSS-
                  MOTION FOR SUMMARY JUDGMENT

Exh. 1: FEC’s Counter-Statement of Disputed Facts

Exh. 2: Declaration of Charles Kitcher

Exh. 3: Excerpts of Transcript of Deposition of Jonathan Peterson

Exh. 4: Excerpts of Transcript of 30(b)(6) Deposition of FEC Through Its Designee Charles
Kitcher

Exh. 5: Nat’l. Right to Work Comm. v. FEC, No. 84-2955, slip op. (Oct. 31, 1984)




                                               vi
         Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 7 of 38



       The Federal Election Commission (“FEC” or “Commission”) has moved to dismiss this

case for failure to state a claim upon which relief can be granted, and alternatively for summary

judgment, because plaintiff Giffords cannot prevail in its challenge to the FEC’s purported

failure to timely act upon four administrative complaints. (See Mem. in Supp. of FEC’s Mot. to

Dismiss, or in the Alternative, for Summ. J. (“FEC Mem.”) (Dec. 6, 2019) (Docket No. 42).).

Indeed, plaintiff does not dispute that the matters at issue are complex ones with many

respondents or that the Commission has discretion to allocate its limited resources appropriately,

and plaintiff concedes that the Commission’s staff acted reasonably in their handling of the

matters for almost a year after the first complaint was filed, up until submission of the First

General Counsel’s Report to the Commission in May 2019.

       Plaintiff now focuses its case on the claim that the Commissioners have violated the law

by not proceeding further since that time. However, the Commissioners were able to consider

the Office of General Counsel’s recommendations and the responses from the many

administrative respondents for less than two months before losing a quorum to proceed with the

matters. The general time period when the recommendations were pending with Commissioners

was a historically busy period when the Commissioners deliberated about enforcement matters,

opened investigations, conciliated matters, and closed matters at a tremendous rate. Plaintiff

fails to establish that the Commission’s ordering of priorities, including closing a number of

other complex matters involving the 2016 presidential candidates and matters involving foreign

national allegations, was unreasonable.

       There has been no unreasonable delay here under the deferential standards of review,

particularly because the proper inquiry is based on the totality of what has transpired since the

administrative complaints were filed in the latter half of 2018. The agency has lost a quorum to
         Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 8 of 38



proceed with the matters, but the court’s inquiry is not limited to the relatively short time period

since that time, and only the President and Congress can remedy that problem. Even after taking

unprecedented discovery into the agency’s decision-making on these matters, plaintiff has failed

to show that the agency’s diligent overall handling of the matters has been contrary to law under

52 U.S.C. § 30109(a)(8). Thus, even if the Court finds that plaintiff has stated a claim, it should

grant summary judgment to the Commission and deny it to Giffords.

       Finally, the Court should decline to remand to the agency to complete an action within 30

days that requires four or more votes given the likelihood that will not be possible. Even if the

Court were to find unreasonable delay, it should at most order a stay of the matter, rather than

entering an order requiring an agency to conform to an order that would only be possible through

intervention by Congress. Here there will have been no Commission or judicial determination as

to the merits of plaintiff’s complaints about the lawfulness of the conduct of the administrative

respondents since this case is solely about whether the agency has unreasonably delayed in

handling the matters. An order requiring a vote within 30 days at this juncture would likely

deprive the Commission of an opportunity to conform. Although the Federal Election Campaign

Act (“FECA”) includes a private right of action as a failsafe, granting such a right without an

opportunity for the agency to conform would prematurely enable an action between political

adversaries and be inconsistent with the statutory scheme.

                                         BACKGROUND

       The Commission previously set forth a summary of the actions taken on plaintiff’s

administrative complaints through July 1, 2019, based on chronologies of formal steps indicated

in the administrative records. (FEC Mem. at 10-12; Peterson Dep. 19:4-19:25, FEC Ex. 3.)



                                                  2
         Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 9 of 38



Plaintiff now attempts to add to the record following the Rule 56(d) discovery it sought, but it

presents facts that are in some respects incomplete or misleading. (Pl.’s Mem. of P&A in

Support of Cross Mot. Summ. J. and Opp’n to Def.’s Mot. to Dismiss or in the Alternative for

Summ. J. (“Giffords Mem.”) at 2-5 (Docket No. 45).) Though plaintiff has failed to contravene

the Commission’s showing that summary judgment should be awarded to it based solely on the

chronologies and public records, supplemental testimony responsive to plaintiff’s submissions is

provided herewith, along with an update of events subsequent to July 1. (See Declaration of

Charles Kitcher (“Kitcher Decl.”), FEC Ex.2.)

       When plaintiff’s first administrative complaint was filed and a first response to that

complaint had been received in September 2018, the matter was identified as a candidate for an

expedited track, with a 30-day time goal for drafting and submission of a First General

Counsel’s Report. (Kitcher Decl. ¶ 6.) Matters are not, however, automatically “activated” and

assigned to staff with a time goal for completion of the First General Counsel’s Report after

responses to complaints are received. (Kitcher Dep.at 35:4-36-7, FEC Ex. 4.) Consideration is

also given to whether staff attorneys and their managers have available time to complete a First

General Counsel’s Report within the desired time goal. (Id..)1 When managers from the

Complaints Examination and Legal Administration and the rest of the FEC’s Enforcement

Division conferred in mid-September, it was determined that no staff had sufficient time

available at that juncture to complete a First General Counsel’s Report for plaintiff’s first

administrative complaint within 30 days. (Kitcher Decl. ¶ 6.)



1
        The agency sets as a goal having a case activated and formally assigned to a staff attorney
within 90 days of having all responses to a complaint received, but by spring of 2019 was able to
do so in only two-thirds of cases. (Pl. Exh. 8 at 3.)
                                                  3
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 10 of 38



        The FEC’s Jonathan Peterson and Assistant General Counsel Lynn Tran, who were

ultimately assigned to all of the matters, were considered for assignment to the first matter with

that 30-day goal, but their considerable workload on other major matters prevented it. (Kitcher

Decl. ¶ 6.) Mr. Peterson already had between eight to twelve other matters on his docket,

including four to five that were of a complexity and priority similar to the matters at issue here

and at stages involving significant work. (Peterson Dep. 37:4-38:16.) His assignments as of

mid-September included: (1) drafting two major First General Counsel’s Reports analyzing

whether the two major 2016 presidential campaigns and dozens of political party committees had

committed violations in connection with joint fundraising activity;2 (2) drafting a First General

Counsel’s Report analyzing two separate matters concerning whether a purported commercial

services provider was in fact operating as an unregistered political committee;3 (3) an extensive

investigation of an entity found to have committed violations of FECA’s registration and

reporting requirements for political committees;4 and (4) investigation of a candidate’s failure to

file a statement of candidacy and to disclose in-kind contributions and include disclaimers in

connection with a radio show.5


2
       MUR 7304 (Hillary Victory Fund), https://www.fec.gov/data/legal/matter-under-review/7304/;
MUR 7331 (Hillary Victory Fund), https://www.fec.gov/data/legal/matter-under-review/7331/; MUR 7339
(Trump Victory), https://www.fec.gov/data/legal/matter-under-review/7339/; MUR 7597 (Texas
Democratic Party), https://www.fec.gov/data/legal/matter-under-review/7597/; MUR 7598 (Democratic
Party of South Carolina), https://www.fec.gov/data/legal/matter-under-review/7598/; MUR 7600 (Utah
State Democratic Committee), https://www.fec.gov/data/legal/matter-under-review/7600/.
3
       MUR 7309 (CrowdPAC, Inc.), https://www.fec.gov/data/legal/matter-under-review/7309/; MUR
7399 (CrowdPAC, Inc.), https://www.fec.gov/data/legal/matter-under-review/7399/.
4
        MUR 6538R (Americans for Job Security), https://www.fec.gov/data/legal/matter-under-
review/6538R/.

5
       MUR 7073 (Meluskey for US Senate), https://www.fec.gov/data/legal/matter-under-
review/7073/.
                                                 4
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 11 of 38



       Plaintiff’s second administrative complaint was filed on September 17, 2018. Agency

staff then determined to consider the related matters together, an approach they maintained as

each of the six complaints, amendments, and supplements in the four matters was eventually

received. (Peterson Dep. at 28:7-13, 32:24-33:18.)

       Though still awaiting additional responses to the then-pending complaints, Mr. Peterson

along with his supervisor Ms. Tran were informally “pre-tagged” to begin work on the earlier

matters before formal assignment and before the agency had received the last two administrative

complaints in late 2018. (Peterson Dep. 29:10-12.) He began researching the relevant facts and

law in mid-October. (Id.)

       On December 17, 2018, Mr. Peterson sent portions of a tentative draft First General

Counsel’s Report for an initial review by his supervisor. (Kitcher Dep. 59:4-60:13, 62:13-63:9.)

But for the 35-day government shutdown, when the agency was closed and assigned staff were

not permitted to work on the matters, Mr. Peterson would have continued to work on addressing

the additional allegations in the fourth complaint and Ms. Tran would have commenced an initial

review of Mr. Peterson’s partial tentative draft. (Id.) That would have enabled completion of

the draft earlier than the May 10, 2019, date when it was ultimately circulated.

       Despite the shutdown, Commission staff ultimately set aggressive goals for circulation of

the First General Counsel’s Report as to all four administrative matters after agency operations

resumed in spring 2019. (Id.) All told, the administrative complaints with amendments and

supplements are 501 pages long. (Pl. Exhs. 1-6.) The responses to the complaints total 398

pages. (Kitcher Decl.¶ 4.) While plaintiff’s administrative complaints were pending, Mr.

Peterson simultaneously handled three investigations, in addition to the other very substantial

                                                5
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 12 of 38



assignments detailed above. (Peterson Dep. 40:4-40:10.) The First General Counsel’s Report

analyzing and making recommendations regarding the matters was nevertheless circulated on

May 10, 2019, two weeks earlier than the time goal for completion for the first three filed

MURs.

        In May 2019, the agency was diligently working through its enforcement docket,

including many of the complaints that it received during the historically high fiscal year 2018.

(FEC Facts 107.) Its agenda for its May 7 and 9, 2019, Executive Session included 21 items,

and Commissioners discussed about eleven of them in person (Kitcher Decl.¶ 9.) The

Executive Session days typically last around five hours, sometimes longer. (Peterson Dep.

95:21-96:5.) Between its meeting on April 25, 2019 and the end of the May 9 meeting, the

agency closed seventeen MURs, including one involving allegations that Paul Manafort had

orchestrated a scheme to illegally funnel contributions from a political party in Ukraine to federal

candidates.6 Although the Commission had not yet even received the First General Counsel’s



6
        MUR 7272 (Party of Regions), https://www.fec.gov/data/legal/matter-under-
review/7272/ (alleged scheme of foreign national contributions by Paul Manafort); MUR 7529
(Molly C. Braswell), https://www.fec.gov/data/legal/matter-under-review/7529/; MUR 7517
(Mast for Congress), https://www.fec.gov/data/legal/matter-under-review/7517/; MUR 7509
(Tim Ryan for Congress), https://www.fec.gov/data/legal/matter-under-review/7509/; MUR
7499 (Cristina McNeil for Congress), https://www.fec.gov/data/legal/matter-under-review/7499/;
MUR 7489 (Diehl for U.S. Senate), https://www.fec.gov/data/legal/matter-under-review/7489/;
MUR 7488 (The Friends of Tracy Mitrano Committee), https://www.fec.gov/data/legal/matter-
under-review/7488/; MUR 7487 (Courtney Tritch), https://www.fec.gov/data/legal/matter-under-
review/7487/; MUR 7483 (Leonard for Minnesota), https://www.fec.gov/data/legal/matter-
under-review/7483/; MUR 7481 (Matt Rosendale for Montana),
https://www.fec.gov/data/legal/matter-under-review/7481/; MUR 7462 (Bob Rackleff for
Congress Campaign), https://www.fec.gov/data/legal/matter-under-review/7462/; MUR 7440
(The New Pac), https://www.fec.gov/data/legal/matter-under-review/7440/; MUR 7439 (Philip
A. Hart Democratic Club), https://www.fec.gov/data/legal/matter-under-review/7439/; MUR
7417 (Indivisible Washington’s 8th District), https://www.fec.gov/data/legal/matter-under-
review/7417/; MUR 7376 (Charlotte County Republican Committee),
https://www.fec.gov/data/legal/matter-under-review/7376/; MUR 7225 (Jack Wu),
                                                 6
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 13 of 38



Report regarding plaintiff’s administrative complaints, discussions of the timing of that report

and the agency’s handling of the matters — including some substantive aspects of them — arose

in connection with another agenda item on both May 7 and May 9. (Peterson Dep. 75:4-76:6;

Kitcher Dep. 111:8-117:20.7) The matters were discussed for approximately 10-15 minutes total

over the course of the two meeting days. (Peterson Dep. 81:13-81:21, 82:10-83:4.)

        The Commission’s May 21 and 23 Executive Session had 22 items on its agenda and the

Commissioners deliberated regarding about seventeen of them in person. (Kitcher Decl. ¶ 12.)

Between May 10, 2019 and the end of the May 23, 2019 meeting, the agency closed seven

MURs.8 Though the deadline for notation or tally voting regarding the recommendations in the

First General Counsel’s Report had passed only one day earlier, Commissioners deliberated for

about 15 minutes on the matters at issue here on May 23, hearing a presentation from the Office

of General Counsel regarding its recommendations and asking questions. (Peterson Dep. 96:17-

97:2.) The Commission did not vote on the matters at that time due to the “voluminous record;



https://www.fec.gov/data/legal/matter-under-review/7225/; MUR 7022 (Bernie 2016),
https://www.fec.gov/data/legal/matter-under-review/7022/.
7
        Commissioners regularly have such deliberations involving substantive issues in relation
to timing considerations, including determinations such as whether to abate matters for a related
criminal proceeding, defer voting on matters pending a court decision on a related issue, expedite
matters in light of statute of limitations concerns, or consider together matters presenting similar
legal issues but different respondents.
8
        MUR 7586 (International Council of Shopping Centers, Inc.),
https://www.fec.gov/data/legal/matter-under-review/7586/; MUR 7505 (End Citizens United),
https://www.fec.gov/data/legal/matter-under-review/7505/; MUR 7457 (Theresa Gasper for
Congress), https://www.fec.gov/data/legal/matter-under-review/7457/; MUR 7435 (David Vitter
for U.S. Senate), https://www.fec.gov/data/legal/matter-under-review/7435/; MUR 7418 (Fuse
Washington), https://www.fec.gov/data/legal/matter-under-review/7418/; MUR 7287 (Russell
C. Fagg), https://www.fec.gov/data/legal/matter-under-review/7287/; MUR 7267 (Hawley for
Missouri), https://www.fec.gov/data/legal/matter-under-review/7267/.


                                                 7
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 14 of 38



the number of responses, complaints; the complexity of the legal and factual issues; and the

other number of matters that were under consideration.” (Peterson Dep. 108:18-20, 110:21-

111:6, 120:17-122:3.) Included in “the press of numerous other matters on the agenda” were

some “to which the Commission was giving very high priority,” allegations of foreign national

interference. (Kitcher Dep. 122:7-124:6.)

       The Commission’s agenda for its June 4 and 6, 2019, Executive Session included 15

items and Commissioners deliberated regarding thirteen of them. (Kitcher Decl. ¶ 13.)

Between May 24, 2019 and the end of June 6, 2019, the agency closed thirteen MURs, including

five overlapping matters alleging a variety of illegal coordination activity between Hillary

Clinton’s presidential campaign and Correct the Record PAC.9 The Commissioners held

substantive deliberations about the matters as issue here for about 18 minutes. (Kitcher Dep.

125:2-125:12.) A Commissioner did request and receive information about the matters from

staff before, during, and after the Executive Session. (Peterson Dep. 103:11-105:13.) For




9
        MUR 7193 (Correct the Record), https://www.fec.gov/data/legal/matter-under-
review/7193/; MUR 7160 (Hillary For America, et al.), https://www.fec.gov/data/legal/matter-
under-review/7160/; MUR 7146 (Correct the Record), https://www.fec.gov/data/legal/matter-
under-review/7146/; MUR 7097 (Correct the Record PAC),
https://www.fec.gov/data/legal/matter-under-review/7097/; MUR 6940 (Correct the Record
PAC), https://www.fec.gov/data/legal/matter-under-review/6940/; MUR 7552 (Scholten4Iowa
Campaign Committee), https://www.fec.gov/data/legal/matter-under-review/7552/; MUR 7534
(William P. Huizenga), https://www.fec.gov/data/legal/matter-under-review/7534/; MUR 7416
(Unknown Respondents), https://www.fec.gov/data/legal/matter-under-review/7416/; MUR
7399 (CrowdPAC, Inc.), https://www.fec.gov/data/legal/matter-under-review/7399/; MUR 7309
(CrowdPAC, Inc.), https://www.fec.gov/data/legal/matter-under-review/7309/; MUR 7264 (Todd
Rokita), https://www.fec.gov/data/legal/matter-under-review/7264/; MUR 7263 (I Like Luke),
https://www.fec.gov/data/legal/matter-under-review/7263/; MUR 7221 (Mepco Holdings, LLC),
https://www.fec.gov/data/legal/matter-under-review/7221/.


                                                 8
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 15 of 38



reasons similar to those given previously, more time was sought for consideration of the matters.

(Kitcher Dep. 126:16-126:22.)

       The Commission’s agenda for its June 20, 2019, Executive Session included twenty

items and Commissioners deliberated regarding twelve of them. (Kitcher Decl. ¶ 14.) Between

June 7, 2019 and the end of the June 20, 2019 meeting, the agency closed 8 MURs.10 Plaintiff’s

administrative complaints were briefly discussed, but more time was again requested to consider

the matters. (Kitcher Dep. 130:9-131:14.)

       The Commission’s agenda for its June 25 and 27, 2019, Executive Session included

eighteen items and approximately eleven of them were discussed. (Kitcher Decl. ¶ 15.) A

MUR was closed at the meeting.11 Following a brief discussion, the matter was once again held

over for the reasons previously articulated. (Kitcher Dep. 141:19-23, Peterson Dep. 103:11-

105:13.)

       The Commission’s agenda for its July 9 and 11, 2019, executive session included 23

items and about sixteen were discussed. (Kitcher Decl. ¶ 16.) Between June 28, 2019 and the

end of the July 11, 2019 meeting, the agency closed six MURs, including one alleging that two


10
        MUR 7492 (Friends of Ben McAdams), https://www.fec.gov/data/legal/matter-under-
review/7492/; MUR 7461 (Julio Gonzalez for Congress), https://www.fec.gov/data/legal/matter-
under-review/7461/; MUR 7451 (Ring Power Corporation),
https://www.fec.gov/data/legal/matter-under-review/7451/; MUR 7421 (Cramer for Senate),
https://www.fec.gov/data/legal/matter-under-review/7421/; MUR 7391 (Jason Crow for
Congress), https://www.fec.gov/data/legal/matter-under-review/7391/; MUR 7286 (Indivisible
Kentucky, Inc.), https://www.fec.gov/data/legal/matter-under-review/7286/; MUR 7073
(Melusky for U.S. Senate), https://www.fec.gov/data/legal/matter-under-review/7073/; MUR
6865 (Jose Susumo Azano Matsura), https://www.fec.gov/data/legal/matter-under-review/6865/.


11
       MUR 7293 (Zinke for Congress), https://www.fec.gov/data/legal/matter-under-
review/7293/.


                                                9
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 16 of 38



foreign nationals and an American citizen engaged in a scheme to funnel millions of dollars in

foreign money to the NRA and an associated entity for the purpose of financing independent

expenditures.12 The Commission lost its quorum to vote on the matters when then-Vice

Chairman recused from the matters on July 9. (Kitcher Decl.¶ 16; Kitcher Dep. 143:22-144:2.)

Vice Chairman Petersen subsequently resigned his position, leaving the Commission with only

three sitting Members and unable to constitute a quorum for purposes of making enforcement

determinations. (Kitcher Decl.¶ 17.)

       During the time between the meeting on April 25, 2019 and the meeting on July 11,

2019, the FEC thus closed a total of 52 MURs, some of which were high profile and/or involved

complex legal or factual scenarios.

       While the First General Counsel’s Report in the matters at issue has been pending, the

Commissioners have also voted to open a number of investigations and enter into a number of

conciliation agreements that is very high by historical standards. In the third quarter of the

agency’s 2019 fiscal year, from April 1 through June 30, the agency commenced fourteen

investigations. (Pl. Exh. 8 at 4.) That is the same or more, and in some cases three times more,

than the Commission opened in the entire fiscal years in 2013-2017. (Id.) In the next quarter,

from July 1 through September 30, Commissioners voted to open another fourteen

investigations. (Q4 Report at 4.) For the complete fiscal year ending in September 2019, the



12
        MUR 7314 (NRA), https://www.fec.gov/data/legal/matter-under-review/7314/; MUR
7493 (Committee to Elect Suraj Patel), https://www.fec.gov/data/legal/matter-under-
review/7493/; MUR 7432 (John James for Senate, Inc.), https://www.fec.gov/data/legal/matter-
under-review/7432/; MUR 7412 (Denver Metro Chamber Leadership Foundation),
https://www.fec.gov/data/legal/matter-under-review/7412/; MUR 7336 (Mulvaney for
Congress), https://www.fec.gov/data/legal/matter-under-review/7336/; MUR 7292
(Representative Clifford Stearns), https://www.fec.gov/data/legal/matter-under-review/7292/.


                                                 10
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 17 of 38



Commission commenced 31 investigations, a number that is between approximately two to eight

times as many investigations as were opened in the preceding six fiscal years. (Id.) The agency

also concluded 84 conciliation negotiations (id.), the method preferred by Congress for

remedying violations of FECA, in fiscal year 2019, the most since 2007 (Kitcher Decl. ¶ 26.)

The conciliation agreements led to approximately $2.1 million in civil penalties, the most since

fiscal year 2008. (FEC Enforcement Statistics 1997-2019,

https://transition.fec.gov/press/bkgnd/EnforcementStatistics.shtml (last updated Oct. 17, 2019.)

       The Commission devoted considerable attention to addressing plaintiff’s administrative

complaints before losing its quorum, despite being engaged in a prolific amount of enforcement

work. After the experience of a historic amount of incoming matters during fiscal year 2018 and

a lower number of budgeted full-time employees at the agency early in fiscal year 2019 (FEC

Facts 107-09), the agency moved to reduce the likelihood of a recurrence of the difficulty

finding available staff to assign to plaintiff’s administrative complaints. In December 2018 and

early 2019, months after work on some of the matters had been delayed due to resource limits,

the agency diverted resources to the Enforcement Division through the hiring of additional staff

attorneys, despite the agency’s overall plan not to backfill ten full-time equivalent positions.

(Kitcher Dep. 62:13-63:9, 64:6-66:10.)




                                                 11
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 18 of 38



                                           ARGUMENT

I.       THIS CASE SHOULD BE DISMISSED UNDER RULE 12(b)(6) OR, IN THE
         ALTERNATIVE, SUMMARY JUDGMENT SHOULD BE GRANTED TO THE
         COMMISSION, BECAUSE THE AGENCY’S ACTIONS SINCE THE
         COMPLAINTS WERE FILED HAVE BEEN REASONABLE

       A.      Legal Standards Under Federal Rules 12(b)(6) and 56

       As the Commission explained, dismissal of plaintiff’s case is appropriate where,

accepting the factual allegations in the court complaint as true and drawing all reasonable

inferences in the plaintiff’s favor, the allegations fail as a matter of law to state a claim on which

relief can be granted. See FEC Mem. at 13; Fed. R. Civ. P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Sierra Club v. Jackson, 648 F.3d. 848, 854 (D.C. Cir. 2011); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 558 (2007) (“A claim must be dismissed “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.”). In the alternative,

summary judgment is appropriate when the evidence shows that “there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” See

FEC Mem. at 23; Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Diamond v. Atwood, 43 F.3d 1538, 1540 (D.C. Cir. 1995).

       Whether the Court is considering the motion to dismiss or the cross-motions for summary

judgment, the Court must determine whether the Commission has acted “contrary to law” in

handling the administrative matters. 52 U.S.C. § 30109(a)(8). As the Commission discussed in

its opening brief (FEC Mem. at 13-14), that determination involves an examination of four

factors articulated in Common Cause v. FEC: “‘[1] the credibility of the allegation, [2] the

nature of the threat posed, [3] the resources available to the agency, and [4] the information

available to it, as well as the novelty of the issues involved.’” 489 F. Supp. 738, 744 (D.D.C.




                                                  12
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 19 of 38



1980). But the Court should also consider the six factors announced in Telecommunications

Research & Action Center v. FCC:

               (1) the time agencies take to make decisions must be governed by a
               rule of reason; (2) where Congress has provided a timetable or
               other indication of the speed with which it expects the agency to
               proceed in the enabling statute, that statutory scheme may supply
               content for this rule of reason; (3) delays that might be reasonable
               in the sphere of economic regulation are less tolerable when human
               health and welfare are at stake; (4) the court should consider the
               effect of expediting delayed action on agency activities of a higher
               or competing priority; (5) the court should also take into account
               the nature and extent of the interests prejudiced by delay; and
               (6) the court need not find any impropriety lurking behind agency
               lassitude in order to hold that agency action is unreasonably
               delayed.

750 F.2d 70, 80 (D.C. Cir. 1984) (citations and internal quotation marks omitted) (“TRAC”).

       B.      Plaintiff Has Failed to State a Claim for Unlawful Delay and Undisputed
               Material Facts Show the Commission Has Acted Reasonably

       As the court of appeals has explained, the first factor to be considered in cases like this is

that “the time agencies take to make decisions must be governed by a rule of reason.” TRAC,

750 F.2d at 80 (internal quotation marks omitted). The Commission has met this reasonableness

standard in its consideration of the four administrative complaints plaintiff filed. (FEC Mem. at

14-27.) Plaintiff now appears to suggest a more stringent standard by which the Court should

evaluate the Commission’s actions – “whether the Commission has acted ‘expeditiously.’”

(Giffords Mem. at 6-7 (quoting Common Cause, 489 F. Supp. at 744); see also Giffords Mem. at

19.) But the D.C. Circuit in TRAC made clear that the proper standard was reasonableness, not

expeditiousness. TRAC, 750 F.2d at 80. And even the district court opinion on which plaintiff

relies — an opinion that predated TRAC — did not suggest that expeditiousness was one of the

factors courts should be consider in this context. See Common Cause, 489 F. Supp. at 744. This



                                                 13
         Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 20 of 38



Court should decline plaintiff’s invitation to ratchet up the standard for what constitutes lawful

agency action.

         Moreover, the Court should evaluate the reasonableness of the FEC’s handling of

administrative enforcement matters in their totality, taking into account both the overall progress

of the matters over the time since the administrative complaints were filed as well as the overall

diligence of relevant agency conduct in light of the nature of those matters and the agency’s

workload, including any specific circumstances that might have slowed the pace of the

administrative process. See TRAC, 750 F.2d at 80. The Court should reject plaintiff’s attempt to

focus on a specific slice of time starting almost a year after the first administrative complaint

was filed, and then claim that a lack of progress during that shorter period represents unlawful

delay.

         Under the standards described above, the Commission’s handling of the MURs at issue

here does not constitute unreasonable delay. Plaintiff does not dispute that it initiated four

complex administrative matters in the latter half of 2018 identifying numerous respondents.

Applying the Common Cause and TRAC standards, neither the elapsed time period nor the

factual information about the Commission’s conduct that plaintiff has now elicited in discovery

show that there has been unlawful delay. To the contrary, particularly given the competing

demands on the Commission’s resources, the 2018-2019 government shutdown, and the current

lack of a quorum, the FEC has acted well within the “rule of reason.” (FEC Mem. at 14-27.)

                 1.    The FEC Has Handled These Administrative Matters in a Reasonable
                       Time Frame to Date, and Speculation About How the Matters May
                       Proceed in the Future Is Not a Proper Part of the Judicial Analysis




                                                 14
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 21 of 38



       As an initial matter regarding timing, a key factor indicating that the Commission’s

handling of these matters has been lawful — and one that plaintiff does not dispute — is that

there is no “timetable or other indication,” TRAC, 750 F.2d at 80, governing how quickly the

Commission must act on administrative enforcement complaints. (FEC Mem. at 15-16.) Indeed,

the court of appeals has made clear that the Commission is not required to act within the 120-day

jurisdictional threshold for bringing a delay suit, nor even within a two-year election cycle. FEC

v. Rose, 806 F.2d 1081, 1091-92 (D.C. Cir. 1986). Thus, the proper timing standard is the

general one of reasonableness.

       Although the Commission’s reasonableness is properly judged in total, plaintiff attempts

to persuade the Court to focus on a two-month period immediately after the Commissioners

received the First General Counsel’s Report from Commission staff. (See Giffords Mem. at 2-4,

13-16 (focusing almost exclusively on the period between May 10, 2019 and July 8, 2019).) But

plaintiff’s criticisms of the Commission during that period lack merit, and closer examination of

the period shows that the Commission has in fact handling the administrative matters reasonably

throughout the process.

       Plaintiff appears to acknowledge that the Commission acted reasonably at least until May

10, 2019, when the First General Counsel’s Report was circulated to Commissioners. Plaintiff

concedes that the matters initially “were given high priority” at the agency (Giffords Mem. at 9),

and that they proceeded “at a reasonable pace through the staff’s role in the initial stage of the

enforcement proceedings” (id. at 11). As plaintiff notes, a staff attorney was assigned to these

matters promptly, and he began researching the relevant facts and law before the Commission

had even received all of the responses from administrative respondents. (Id. at 10.) Indeed, the



                                                 15
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 22 of 38



attorney was “pre-tagged” to begin work on the earlier matters before formal assignment and

before the agency had received the last two administrative complaints in late 2018. (Peterson

Dep. 28:8-12.). Enforcement Division managers also made an effort to proceed even more

quickly, on a 30-day time frame for submission of the First General Counsel’s Report as to the

pending matters, but no staff attorney was available to meet that ambitious goal in light of the

Enforcement Division’s workload. (Kitcher Decl.¶ 6.) Soon after the fourth and final complaint

was received in December 2018, the 35-day government shutdown presented an additional

obstacle, as the agency was closed and assigned staff were not permitted to work on the matters.

(Kitcher Dep. 41:22-25; FEC’s Statement of Material Facts Not in Genuine Dispute (“FEC

Facts”) ¶¶ 37, 57, 77, 92.) Despite all this, Commission staff ultimately set aggressive goals for

circulation of the First General Counsel’s Report as to the four administrative matters after

agency operations resumed in early 2019, and in fact the Report was circulated even earlier than

the deadline for the first three MURs. (Peterson Dep. 51:20-52.3; 52:4-6.) Nowhere in

plaintiff’s brief does it argue that the Commission unlawfully delayed during the period prior to

May 10, 2019.

       What plaintiff does focus on, however, is its allegation that “progress came to a halt

when the matters were turned over to the Commission to make the reason to believe

determination.” (Giffords Mem. at 11.) But the fact that the Commissioners considered these

matters for two months without taking a vote, while discussing them multiple times in executive

sessions and other contexts, merely shows that these complex matters were being considered

deliberately and with due care. The mere fact that Commissioners have received a First General

Counsel’s Report prior to a meeting does not guarantee that they will be ready to vote, and it is


                                                16
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 23 of 38



routine for matters to be held over so that Commissioners can continue to evaluate the matters,

engage further with the First General Counsel’s Report and other relevant materials, discuss

matters with staff, and consider their votes more fully. Plaintiff’s recitation of the number of

minutes that the matters were discussed at a particular meeting (Giffords Mem. at 3, 13) is a

superficial analysis that misses the point. Consideration of complex matters like those at issue

here requires substantial effort by Commissioners and staff outside of formal meeting time and

cannot be reduced to the amount of time spent at such meetings, any more than a federal court

case could be deemed simple and easy because oral argument is limited to 15 minutes per side.

       Unfortunately, despite all these diligent efforts, the agency soon lost its quorum as to

these matters. On July 8, 2019, former Commissioner Matthew Petersen recused from the

matters, which left the Commission with fewer Members than needed to vote or discuss them,

and Commissioner Petersen left the agency at the end of August 2019. (Giffords Mem. at 4.)13

Plaintiff lumps together the two months in which the Commission was actively engaged with

these matters with the subsequent six months in which the Commission has been prevented from

acting, and essentially argues that this passage of time constitutes unreasonable delay. But it is




13
        Plaintiff implies that the Commission acted improperly by not disclosing this recusal
until the depositions taken by plaintiff in November 2019. But those depositions were the first
time the Commission had an obligation to disclose this information. The only substantive FEC
filing after Commissioner Petersen recused but before those depositions was the FEC’s Reply in
Support of its Motion to Dismiss (Docket No. 23), which did not discuss any specific facts
related to the MURs and therefore had no occasion to mention the recusal. Plaintiff does not
explain what it believes would have happened differently in this litigation if the Commission had
disclosed this information earlier. If anything, the fact that the Commission has been prevented
from acting on these matters since July 8, 2019, rather than September 1, 2019 when former
Commissioner Petersen left the FEC, makes the lack of a vote on whether there is a reason to
believe a violation occurred more reasonable, not less so.
                                                17
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 24 of 38



important to note that progress did not wane “when the matters were turned over to the

Commission” (Giffords Mem. at 11); rather, it was only after the Commission lost its quorum

that further progress became impossible.

       Moreover, when the Court considers the reasonableness of the Commission’s actions to

date, the time after the Commission has lost its quorum should be considered differently. This is

not a situation in which the FEC is refusing to act or comply with a judicial directive. On the

contrary, the Commission is incapable of acting due to lack of a quorum, a situation that could

be resolved by Congress at any time. Plaintiff provides no support for its assertion that

“Congress created a private right of action to ensure speedy resolution of FEC enforcement

matters to remedy situations in which the FEC is … unable to act.” (Giffords Mem. at 21.) And

plaintiff presents no reason to believe that Congress contemplated the current situation when

passing FECA more than 40 years ago.

       The Commission is not responsible for the current lack of quorum or for any resulting

inaction. Congress and the President could fill the open positions at the agency, some of which

have been vacant for years, but to date they have not done so. If Congress is concerned with a

lack of enforcement by the FEC, then it has the power to fill the vacancies on the Commission.

On the other hand, if Congress is content to allow the current pause in administrative

enforcement matters, then the Court should take that fact into consideration in determining

whether Congress would believe that any delay is reasonable under the statute. It is also

important to note that this situation does not affect criminal enforcement of FECA by the

Department of Justice. 52 U.S.C. § 30109(a)(4)(C), (d).    Of course, the lack of a quorum does

not insulate the Commission from a finding of unlawful delay in every situation. However, at

this time there has been no such delay in the matters now before the Court.

                                                18
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 25 of 38



       Nor should the Court be persuaded by plaintiff’s claims that “the Commission has not

even conducted the first stage of the enforcement process” (Giffords Mem. at 2) or that “the

Commission has not yet completed the initial stage of enforcement” (id. at 7). Obviously the

Commission has already completed a great deal of the required enforcement activity and

procedures in these four matters. (FEC Mem. at 24-27.) And going forward, there are numerous

potential outcomes to these matters, including the possibility that they would conclude

immediately after the Commission votes on whether there is reason to believe a violation has

occurred. A determination that the Commission has acted contrary to law because it has to

complete additional steps in the enforcement process is based on an unjustified assumption that

such steps will ultimately be necessary. 14

       In sum, the amount of time taken by the Commission in these matters to date has been

reasonable under the circumstances and consistent with FECA’s detailed structure for the

handling of administrative enforcement complaints. (See FEC Mem at 24-27.)

               2.      The FEC Is Entitled to Deference in How It Prioritizes Competing
                       Matters, and the Agency’s Workload Has Been Historically Heavy
                       During the Relevant Period

       The Commission has substantial discretion in determining how to prioritize the many

matters it considers. Courts therefore afford deference to the Commission when reviewing its

handling of administrative complaints. Rose, 806 F.2d at 1092. The Commission’s prior



14
        Plaintiff also speculates about the future by arguing that the allegations in the
administrative complaint “constitute a substantial and ongoing threat to the integrity of the
election system” (Giffords Mem. at 11), relying on the TRAC factor regarding interests
prejudiced by delays, see 750 F.2d at 80. But plaintiff provides no information indicating that
the administrative respondents have continued to engage in the conduct at issue here or that they
have plans to do so in the future.
                                               19
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 26 of 38



memorandum cited public data showing the heavy enforcement workload the agency has

experienced during the time that the enforcement complaints at issue here have been pending.

(FEC Mem. at 18-27.)

        Plaintiff acknowledges that the Commission is entitled to deference. (Giffords Mem. at

12 (conceding that the “FEC correctly notes that it is ‘entitled to deference in the allocation of its

resources to meet its statutory obligations.’” (quoting DSCC v. FEC, No. 95-0349-JHG, 1996

WL 34301203 at *5 (D.D.C. Apr. 17, 1996).) Nonetheless, plaintiff’s approach suggests that it

considers that deference to be limited to the actions of Commission staff, not the Commissioners

themselves. (Giffords Mem. at 12-16 (focusing entirely on the actions of the Commissioners

after they received the First General Counsel’s Report in May 2019).) But this distinction does

not exist in the law. It was less than two months between when the Report was circulated and

when the Commission lost its quorum to consider these matters. Plaintiff argues that this two-

month period “is not excused by resource constraints, competing priorities, or lack of available

information.” (Giffords Mem. at 12.) But plaintiff appears to reach this conclusion by assuming

that it is only the staff of the Office of General Counsel that have resource constraints or

competing priorities, and not the Commissioners themselves. To the contrary, just as the Office

of General Counsel must balance priorities and time among competing matters, so must the

Commissioners and their office staff.    Commissioners must engage with multiple other General

Counsel’s reports and background materials prior to each meeting, where numerous enforcement

matters are routinely considered, in addition to many other Commission responsibilities such as

overseeing litigation, drafting advisory opinions, and promulgating new regulations. Indeed, the

evidence shows that the Commission meetings during this two-month time period had extensive


                                                 20
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 27 of 38



agendas, and some of the pending matters were of higher priority than those at issue here. And

of course, the act of voting on whether there is reason to believe a violation has occurred in

complex matters like these is far from a ministerial one.

       Thus, this Court should resist plaintiff’s apparent invitation to place its matters “at the

head of the queue” for Commissioner priorities. In re Barr Labs., Inc., 930 F.2d 72, 75 (D.C.

Cir. 1991). The Commissioners who lead the agency, like the agency as a whole, are “in a

unique — and authoritative — position to view its projects as a whole, estimate the prospects for

each, and allocate its resources in the optimal way.” Id. at 76. Plaintiff attempts to make much

of the fact that at least one Commissioner requested that colleagues hold over these matters for a

few meetings before voting, (Giffords Mem. at 13-15), but such a request is certainly reasonable

under the circumstances, and not something that courts are in a position to second-guess. Rose,

806 F.2d at 1091 & n.17 (“[i]t is not for the judiciary to ride roughshod over agency procedures

or sit as a board of superint[e]nce” because “[we] are not here to run the agencies.”)

       Plaintiff cites three cases from decades ago to support its claim that a Commission vote

on a reason-to-believe determination for the matters at issue here can be made “within a month”

or less of receiving the First General Counsel’s Report. (Giffords Mem. at 15-16 (citing Rose,

806 F.2d at 1082, 1091; DSCC, 1996 WL 34301203 at *2 (D.D.C. Apr. 17, 1996); and Citizens

for Percy ’84 v. FEC, No. 84-2653, 1984 WL 6601 at *1 (D.D.C. Nov. 19, 1984). But not every

“reason to believe” vote is identical, and plaintiff makes no effort to show that the Commission

in those cases was faced with matters involving similar levels of legal and factual complexity.




                                                 21
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 28 of 38



Nor has plaintiff shown that any court would have found it unreasonable had the Commission in

those cases taken some additional time to make a decision.15

               3.     The Matters at Issue Are Legally and Factually Complex

       The Commission’s careful deliberation in these matters is also reasonable because the

matters are legally and factually complex, and they require a significant amount of time to

evaluate. Even plaintiff acknowledges that the four administrative complaints it has filed

“involve lengthy and detailed factual allegations regarding the nature of the common vendor

scheme employed by the NRA and its affiliates.” (Giffords Mem. at 17; see also Pl.’s Compl.

for Declaratory & Injunctive Relief (“Compl.”) at 1 (Docket No. 1) (a “complex network of shell

corporations”); Compl. at 2 (“complicated scheme to coordinate” leading to “campaign finance


15
        Plaintiff also suggests that it was improper for the Commission to invoke privilege at the
depositions taken of its staff with respect to which Commissioners required additional time to
consider the matters. (Giffords Mem. at 14-15). As they previously put it, however, if they had
an objection regarding a particular deposition response, their “remedy lies in standard discovery
procedures,” (Pl.’s Reply in Supp. of Mot. for Discovery under Rule 56(d) (“Giffords 56(d)
Reply”) at 9 (Docket No. 33)), and they failed to use such procedures. Individual comments by
Commissioners and their staff are in fact protected by, inter alia, the deliberative process
privilege so as not to inhibit candid exchanges as courses of action are considered. Loving v.
Dept. of Defense, 550 F.3d 32, 38 (D.C. Cir. 2008). Plaintiff had represented that their
depositions would not delve into “the ‘mental processes’ of the Commissioners” (Giffords 56(d)
Reply at 9), a representation on which the Court relied (Minute Order, Sept. 25, 2019). Counsel
nevertheless spent much of their nearly eight hours of deposition questioning seeking to learn the
content of individual, deliberative communications. (See, e.g., Peterson Dep. at 73:6-20, 76:11-
77:4, 79:5-81:5; Kitcher Dep. at 117:10-119:15.) There is no legitimate basis for the plaintiff to
further invade the agency’s privileged deliberations. Plaintiff makes no attempt to explain why it
is relevant how many Commissioners were responsible for not holding a vote sooner than
plaintiff wishes.

        In addition, matters are customarily held over upon the request of a single Commissioner.
(Kitcher Decl.¶ 12.) It is often thus not clear what views other Commissioners have on requests
to hold over, and this case was no different. As the agency representative forthrightly explained,
the views of some Commissioners on whether to vote on the underlying matters at different
junctures were not clear. (Kitcher Dep. 134:15-134:23, 136:12-136:23.)


                                               22
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 29 of 38



violations of dramatic scale”); Compl. at 17 (an “elaborate scheme”).) Requiring more time to

consider the approximately 900 pages of complaints and responses in these complex matters

while steadily progressing through dozens of other matters was eminently reasonable. The

complicated nature of these matters is a critical factor demonstrating that the agency has acted

reasonably here. See Common Cause, 489 F. Supp. at 744 (a factor is the information available

to the agency, including the novelty of the issues involved). The fact that four MURs were

appropriately considered together is another factor indicating reasonableness. Nat’l. Right to

Work Comm. v. FEC, No. 84-2955, slip op. at 12 (Oct. 31, 1984), FEC Exh. 5 (finding the

merger of matters “an action that appears to be both sound and efficient, in light of the

substantial similarity of issues and entities involved in the two cases”).

       Plaintiff argues nonetheless that the issues involved in these matters are not “novel,” and

therefore they could have been voted on quickly, because the Commission has previously

confronted many other matters involving coordinated expenditures. (Giffords Mem. at 17-18.)

But the fact that the agency has previously handled coordinated expenditure matters does not

mean it has all the information it needs in these four new matters, nor that the specific legal and

factual issues in the matters, which involve many respondents and common vendor allegations

reaching across multiple election cycles, are simple or familiar. Not every case involving

allegations of coordinated expenditures is alike. Because the consideration of such cases is

highly fact-specific, it is not merely a question of whether it is unlawful for parties to coordinate

expenditures. In fact, the very case cited by plaintiff in support of its position notes that such

cases “involve analysis of a number of factors.” (Giffords Mem. at 18 (quoting Percy, 1984 WL

6601 at *4).)


                                                 23
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 30 of 38



       Plaintiff also argues that the fact that an investigation might be burdensome or time-

consuming is irrelevant to the Commission’s determination as to whether to start an investigation

(Giffords Mem. at 18), but to the contrary, that is a key factor underlying the wide discretion

afforded to the agency in allocating its resources. In fact, if a particular matter would consume

an inordinate amount of the Commission’s limited investigatory resources, and the Commission

believes such resources would be better directed elsewhere, the agency has unreviewable

discretion to decline to conduct such an investigation. See Citizens for Responsibility & Ethics

in Washington v. FEC, 892 F.3d 434, 441 (D.C. Cir. 2018). As a result, the scope and burden of

a potential investigation is among the many factors that Commissioners properly consider at the

reason-to-believe stage.

               4.      Human Health and Welfare Are Not Directly at Stake Here

       The Court should similarly decline to intervene in the Commission’s enforcement of

these administrative matters because of the nature of the matters. See TRAC, 750 F.2d at 80

(delay is less tolerable “when human health and welfare are at stake”). Campaign finance

matters are of course important, but they involve economic and political issues. Allowing these

matters to proceed in the ordinary fashion does not directly jeopardize the health or welfare of

plaintiff or any other person. In such a situation, that TRAC factor also plainly supports a finding

that the Commission has acted lawfully.

       C.      A Remand Is Not Warranted Because Compliance Would Likely Not Be
               Possible and Would Lead to Results that Are Inconsistent With the Statutory
               Scheme

               1.      A Remand Should Not Be Ordered Where the Agency Has No
                       Possibility of Compliance Absent Congressional Intervention




                                                24
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 31 of 38



       The D.C. Circuit has repeatedly instructed that courts may not require an agency to

render performance that is impossible. American Hosp. Ass’n v. Price, 867 F.3d 160, 167 (D.C.

Cir. 2017) (reviewing a mandamus order). “[I]t is not appropriate for a court — contemplating

the equities — to order a party to jump higher, run faster, or lift more than she is physically

capable.” Id. at 168. Before issuing an equitable remedy like a remand, “the Court should

determine in the first instance whether, in fact, lawful compliance” will be possible. Id.

       Just as this principle “extends to cases where the impossibility is the result of insufficient

congressional appropriations,” id., it includes cases like this where the impossibility of carrying

out a remand is caused by insufficient nomination and approval by the political branches. The

D.C. Circuit has applied this principle, for example, to require that a district court determine

whether practical challenges, such as resource constraints, might prevent an agency from

meeting a statutory deadline for publishing certain guidelines, Nat. Res. Def. Council, Inc. v.

Train, 510 F.2d 692, 713 (D.C. Cir. 1974), or resolve a backlog of appeals of denied Medicare

claims, Price, 867 F.3d at 168-70. And given the lack of FEC Members to have a quorum to

address the matters at issue here, it is even clearer than in those budget-related cases that

compliance with a remand for action within 30 days would not be possible, at least barring

unexpected nominations and/or confirmations of a pending nominee within 30 days.


               2.      No Private Right of Action Should Be Granted at This Time Because
                       There Will Have Been No Commission or Judicial Determination as
                       to the Merits of Plaintiff’s Claims about the Respondents’ Activities

       Because the Commission currently lacks a quorum, this case differs from other cases

alleging unlawful delay or dismissal under 52 U.S.C. § 30109(a)(8), counseling strongly against

any order that could lead to a private right of action even if the Court does find unreasonable


                                                 25
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 32 of 38



delay. In a typical case of this kind, a grant of summary judgment to plaintiff would at most

result in a remand to the Commission. If the Court were to determine that the Commission has

acted contrary to law by unreasonably delaying action, or by unlawfully dismissing an

administrative complaint, the Court may “direct the Commission to conform with such

declaration within 30 days.” 52 U.S.C. § 30109(a)(8)(C). If the agency fails to act within the

required 30-day period, plaintiffs obtain a private right of action to sue the respondents directly.

Id. That has rarely occurred because in almost all cases, the Commission has acted quickly to

conform to such a judicial declaration. See, e.g., CREW v. FEC, 299 F. Supp. 3d 83, 92 (D.D.C.

2018) (“parties stipulated to dismissal of the claims” after FEC acted on remand); Level the

Playing Field v. FEC, 381 F. Supp. 3d 78, 110 (D.D.C. 2019) (granting summary judgment to

FEC after Commission acted on remand).

       Here, however, an order that the Commission conform to a declaration that it acted

“contrary to law” could result in a private right of action for Giffords not because the agency did

not wish to comply with the order, but because the Commission simply lacked the required votes

to do so. Therefore, even if this Court were to find unreasonable delay, rather than remand the

Court should await the restoration of a quorum and stay the case until that time. Such an order is

permissible under section 30109(a)(8)(C), which provides that the court “may” direct the

Commission to comply with a declaration that it has acted contrary to law, but does not require

that the court make that order, and certainly does not require that it be made under any specific

time frame.

       Plaintiff argues that Congress created the private right of action presumably so that an

intransigent FEC “would not spell the end of enforcement of campaign finance laws.” (Giffords

Mem. at 22.) But as explained above, supra pp. 24-25, the situation at hand is not one in which



                                                 26
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 33 of 38



the FEC is refusing to comply with a judicial directive. The Commission is incapable of acting

due to lack of a quorum, a situation that could potentially be resolved by Congress at any time.

At least at this time, the interests of the Commission and the administrative respondents in

avoiding a private lawsuit outweigh the interest of plaintiff in obtaining a private right of action.

               3.      FECA Contemplates Participation by the FEC in Enforcement
                       Determinations and Developing Applicable Law

       The enforcement and regulatory procedures in FECA are intended to promote the interest

of evenhanded, non-partisan application of federal campaign finance laws. By placing the FECA

civil enforcement power with a single administrative agency, Congress assured that penalties for

violations would not be haphazard, but could be effectively tailored so that more severe

violations would result in more severe punishments, and less serious violations would result in

less serious punishments. The Commission’s authority to determine whether to pursue an

enforcement matter, as well as the independent litigation authority granted to the Commission,

helps to promote coherent development of the law. Congress granted the Commission

“exclusive civil jurisdiction.”

       While it is true that Congress granted a private right of action in limited circumstances,

Congress permitted such an action only after a remand to give the Commission an opportunity to

correct itself. 52 U.S.C. § 30109(a)(8)(C). The requirement of a remand indicates that

Congress’s intention was to limit the use of private rights of action to only those circumstances

in which the Commission refused to comply with a court order. This situation stands in contrast

to other contexts in which a private right of action is available. See. e.g., 29 C.F.R. § 1601.28

(entitling claimants to bring private discrimination lawsuits whenever the EEOC provides notice

of a right to sue due to a probability that the EEOC will be unable to process a complaint within

180 days).

                                                 27
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 34 of 38



       The Commission may decide not to file a civil action against an administrative

respondent if an investigation reveals a lack of probable cause of a violation, or because the

respondent enters into a conciliation agreement with the Commission, or merely as a matter of

prosecutorial discretion. If this Court were to grant summary judgment and a private right of

action to Giffords, that would mean the Commission would not apply its ordinary processes for

determining whether these particular matters warrant further enforcement activity. It could lead

to the administrative respondents suffering a greater penalty, or enjoying a lesser penalty, than

they might have received under ordinary circumstances. It would allow plaintiff to make legal

arguments about the interpretation of FECA and Commission regulations that may be

inconsistent with those of the Commission, leading to inconsistent judicial results and confusion

in the regulated community. Each of these outcomes would be inconsistent with the ordinary

operation of the statutory scheme, under which Congress envisioned the FEC having an

opportunity to fully consider each matter remanded in light of its priorities and procedures.

               4.      The Administrative Respondents Have an Interest In Maintaining the
                       Ordinary Procedures That Congress Created to Promote Fairness
                       and Ensure Confidentiality

       In passing FECA Congress was concerned not only with enforcement of the law, but also

with assuring that respondents who were accused of breaking the law would be protected from

unfair partisan activity and that respondents would benefit from confidentiality until the matter

reached the end of the administrative process. These concerns extend even to the composition of

the Commission itself, which is comprised of six Commissioners, but cannot have more than

three Commissioners from a single political party. 52 U.S.C. § 30106(a)(1). Permitting a

private right of action in the current circumstances would threaten these legislative safeguards,

particularly where that action would be pressed by a party like Giffords, which has repeatedly

                                                28
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 35 of 38



emphasized the adversity of its political interests to those of key respondents in the matters.

(Compl. ¶ 8.)

       This concern about partisan law enforcement is most evident in the numerous protections

for respondents built into the enforcement procedures in FECA, including the provision under

which Giffords has brought this case. See Perot v. FEC, 97 F.3d 553, 559 (D.C. Cir. 1996) (per

curiam) (explaining that section 30109(a)(8) is “designed to ensure fairness not only to

complainants but also to respondents”). The Commission is not permitted to conduct an

investigation until after an administrative respondent has been notified and given an opportunity

to “demonstrate, in writing … that no action should be taken.” 52 U.S.C. § 30109(a)(1). An

investigation cannot begin until at least four Commissioners find reason to believe a violation

has occurred.” 52 U.S.C. § 30109(a)(2). After an investigation is completed, an administrative

respondent is afforded yet another opportunity to respond in writing to the recommendation of

the FEC’s Office of General Counsel. 52 U.S.C. § 30109(a)(3). At that point, at least four

Commissioners must agree that there is “probable cause” that a violation occurred before any

further action is taken.” 52 U.S.C. § 30109(a)(4)(A)(i). If four Commissioners agree that there

is probable cause, there is a mandatory conciliation period of between 30 and 90 days “to correct

or prevent such violation by informal methods.” Id. Only if such conciliation is unsuccessful

can the Commission “institute a civil action for relief,” and that step also requires “an affirmative

vote of 4 of its” Commissioners. 52 U.S.C. § 30109(a)(6)(A). Finally, FECA requires

confidentiality (unless the respondent indicates otherwise in writing) while the matter is being

considered, investigated, and conciliated. 52 U.S.C. § 30109(a)(4)(B)(i); 52 U.S.C. §

30109(a)(12).




                                                 29
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 36 of 38



       If this Court were to grant plaintiff a private right of action, the administrative

respondents could find themselves as defendants in a federal lawsuit without having been

provided with most of these procedural protections. As explained above, neither the

Commission nor this Court will have determined that there is reason to believe that the

administrative respondents violated the law. In the rare instances when a private right of action

was pursued, the agency had at least had an opportunity to conform to the initiating order and

maintain the ordinary protective procedures. But in this case, if a private right of action is

granted now, the administrative respondents could be subjected to the burden and expense of

litigation, in addition to allegations in a public court proceeding during an election year, without

the possibility of FEC conformance to the order.

        Thus, the Court should be mindful not only of the consequences to plaintiff of the timing

of the MURs, but also the consequences to the Commission and the administrative respondents if

all of the ordinary steps the statute envisions are not possible and plaintiff obtains a private right

of action. Even if the Court does find unreasonable delay, this case should be stayed until a

quorum has been restored in advance of any remand in order to be consistent with the scheme

FECA contemplates.

II.    CONCLUSION

       For all the foregoing reasons, plaintiff Giffords has failed to state a claim on which relief

can be granted, and the Complaint should be dismissed. Alternatively, because there is no

genuine dispute as to any material fact and the facts make evident that Commission is entitled to

judgment as a matter of law, summary judgment should be granted to the Commission.


                                                   Respectfully submitted,

                                                  30
       Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 37 of 38



Lisa J. Stevenson (D.C. Bar No. 457628)   Harry J. Summers
Acting General Counsel                    Assistant General Counsel
lstevenson@fec.gov                        hsummers@fec.gov

Kevin Deeley                              /s/ Seth Nesin
Associate General Counsel                 Seth Nesin
kdeeley@fec.gov                           Attorney
                                          snesin@fec.gov

January 10, 2020                          FEDERAL ELECTION COMMISSION
                                          1050 First Street NE
                                          Washington, DC 20463
                                          (202) 694-1650




                                          31
        Case 1:19-cv-01192-EGS Document 59 Filed 01/24/20 Page 38 of 38



                                 CERTIFICATE OF SERVICE

        I, Seth Nesin, an attorney of record, hereby certify that I caused a copy of the foregoing

FEC’s Reply in Support of Its Motion to Dismiss, or in the Alternative, for Summary Judgment

and Opposition to Plaintiff’s Cross-Motion for Summary Judgment, to be filed under seal with

the Clerk of the Court via its ECF system this 10th of January, 2020. I also certify that I served a

copy of the unredacted version of this motion to counsel for the plaintiff via electronic mail

delivery this date pursuant to their consent to such service.


                                                  /s/ Seth Nesin____________
                                                  Seth Nesin
